Title: From Alexander Hamilton to ———, [April-May 1794]
From: Hamilton, Alexander
To: 



[Philadelphia, April-May, 1794]

My own hope of making a short excursion to Europe the ensuing spring increases. Believe me, I am heartily tired of my situation, and wait only the opportunity of quitting it with honor, and without decisive prejudice to the public affairs. This winter, I trust, will wind up my plans so as to secure my reputation. The present appearance is, that the depending elections will prove favorable to the good cause, and obviate anxiety for the future. In this event, my present determination is, to resign my political family, and set seriously about the care of my private family. Previous to this I will visit Europe. There I shall have the happiness of meeting you once more. But will not a few months afterwards give us the pang of a final separation? Let us hope the best. Adieu.
 